Citation Nr: 1637605	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-14 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from July 1955 to July 1983.
This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Oakland, California RO currently exercises jurisdiction over the Veteran's claims.

When the Veteran filed his substantive appeal in May 2011, he requested a hearing before the Board.  In August 2015, he withdrew his request for a hearing.  See 38 C.F.R. § 20.704 (2015). 

In May 2016, the Board requested a Veterans Health Administration (VHA) medical expert opinion to resolve the medical issues on appeal.  In June 2016, the requested medical opinion was provided, but a clarification of the opinion was sought.  The addendum opinion was received in June 2016.  The Veteran and his representative were provided copies of both opinions in July 2016.  In September 2016, the Veteran's representative responded to them.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran's diagnosed acquired psychiatric disorders are not related to his service, including his service-connected type II diabetes mellitus with erectile dysfunction.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an April 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  The evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, VHA medical opinions, private treatment records, and the statements of the Veteran and his representative.  In addition, the Veteran has been afforded two VA examinations and VHA medical opinions have been obtained, which include the needed findings and opinions.  

In July 2010 and December 2012, the Veteran submitted lists of private treating providers.  In March 2013, the RO asked the Veteran to complete authorizations to allow VA to obtain his private records.  The RO also informed the Veteran that he could obtain and submit the records himself.  The Veteran did not respond to the March 2013 request.  As such, VA has no duty to obtain the private treatment records identified by the Veteran.  See 38 C.F.R. § 3.159(c)(1)(ii) (2015).  Thus, the Board finds that VA's duty to assist has been met.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Entitlement to Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran's representative contends the Veteran's anxiety disorder is secondary to his service-connected type II diabetes mellitus.

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active duty military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 3.304(f).  
In addition, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused), or permanently worsened beyond its natural progression (aggravated) by, a service-connected disease or injury.  38 C.F.R. § 3.310.

Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Background

Personnel records show the Veteran served in Vietnam from December 1968 to December 1969.  His service awards include the Navy Commendation Medal with "V" device, which verifies that the Veteran engaged in combat.  

Service treatment records are negative for any evidence of a psychiatric disorder.  The Veteran's psychiatric examinations were all normal.  In about 1978, the Veteran checked on a medical history form that he had nervousness "seldom."

At a May 2010 VA examination, the Veteran reported difficulty staying asleep and intermittent intrusive thoughts about his experiences in Vietnam.  He was experiencing ongoing anxiety "to some degree," which had been increasing with age.  He was often anxious about bills getting paid on time, his medical list, and shopping; however, he was mostly preoccupied with his health.  The Veteran specifically reported he was preoccupied about the decrease in his platelet count.  He also reported some difficulties with memory and concentration.  The Veteran denied nightmares, flashbacks, avoidance behaviors, startling to loud noises, hypervigilance, and depression.  

On examination, the Veteran's short-term memory was impaired.  The examiner determined that the Veteran did not meet the DSM criteria for a diagnosis of PTSD.  He met Criterion B (reexperiencing the traumatic event), but barely.  He did not meet Criterion C (avoidance of stimuli associated with the trauma and numbing of general responsiveness) or Criterion D (persistent symptoms of increased arousal).  

The examiner explained that the Veteran reported that he had not had any problems in social, occupational, or work functioning over the years.  He had been married 51 years; had good relationships with his wife, family, and friends; and got along well with others.  He had obtained a bachelor's degree, two master's degrees, and a Doctor of Education.  However, the Veteran did meet the criteria for a diagnosis of adjustment disorder with anxiety.  The examiner found the anxiety was related to the Veteran's preoccupation with his health and multiple medical problems, in particular a decrease in his platelet count.

In September 2010, the Veteran emailed his VA primary care provider reporting that he felt anxious all the time and had some difficulties with sleep.  There were no particular stressors.  The primary care provider placed a mental health consultation.

A September 2010 VA mental health initial intake assessment shows that the Veteran reported intrusive thoughts of combat experiences while he was driving or at other idle times.  He also felt his short-term memory was suffering.  He had decreased his civic activities to focus more on his health and family.  He had good relationships with his wife, friends, and extended family.  He had always required minimal sleep, three hours or so per night, but lately had been sleeping closer to five hours, which disturbed him somewhat.  There was no diagnosis, but it was noted that the Veteran may have been dealing with some adjustment issues related to the aging process and reduction in activity level/involvement with civic organizations.  The Veteran declined mental health treatment.

A July 2011 VA mental health initial intake assessment shows the Veteran reported vivid flashbacks and that he went to extensive efforts to avoid triggering situations.  The psychiatrist, J.K., M.D., noted that the Veteran was hypervigilant, but was able to function at a high level despite his ongoing struggle with symptoms of PTSD.  Although the Veteran's screen was negative for PTSD, Dr. J.K. opined that the Veteran met "all criteria for PTSD with intrusive, avoidant, depressive, reliving and intense grief and moral injury issues."  The diagnosis was PTSD from military combat service in Vietnam and other high risk deployments.  In an addendum note, Dr. J.K. wrote that the Veteran was under reporting his symptoms on his PTSD CheckList - Civilian Version (PCL-C) so his score was low.  She continued that the Veteran may have subclinical PTSD, but he clearly had a high level of distress around certain military experiences.

In September 2011, the Veteran emailed Dr. J.K. noting that in July she had thought he manifested some symptoms of PTSD.  He asked to consult with an expert in diagnosing PTSD.  Although Dr. J.K. noted that screening scores were lower than the threshold for a diagnosis of PTSD, her impression was PTSD or subclinical PTSD; and the Veteran was referred to the PTSD team for evaluation.

In September 2011, the Veteran underwent a comprehensive mental health biopsychosocial assessment at the VA PTSD specialty clinic with C.G., a licensed clinical social worker.  His chief compliant was memory loss and occasional intrusive thoughts related to his experiences in Vietnam.  He had experienced intrusive memories more than two years ago, but none since those events.  He had had chronic sleep problems since his return from Vietnam.  The Veteran was preoccupied with his health problems, namely a lowered platelet count.  C.G. found the Veteran's symptoms failed to meet the criteria for a diagnosis of PTSD.  A depression inventory showed he exhibited mild depressive symptoms; however, the diagnosis was anxiety disorder not otherwise specified (NOS).

An October 2011 individual psychotherapy note by Ms. C.G. shows she discussed the criteria for a diagnosis of PTSD with the Veteran, and he agreed he did not meet the full criteria for a diagnosis.  He believed, however, that he had been significantly changed by his experiences in Vietnam.  Although the assessment was that the Veteran was subthreshold for PTSD, it was agreed he would attend PTSD 101 group to learn more about trauma and its impact.  The diagnosis was anxiety disorder NOS.

The Veteran attended 11 sessions of PTSD 101 group from January 2012 to May 2012.  

A May 2012 individual psychotherapy note by Ms. C.G. shows the Veteran attended the PTSD 101 group, but was never formally placed in the PTSD program.  The Veteran asked to see L.S., M.D., a psychiatrist who he met in PTSD 101 group.  Ms. C.G. determined the Veteran remained subsyndromal for PTSD, and diagnosed anxiety disorder NOS.  

In July 2012, the Veteran saw Dr. L.S., who noted the Veteran carried a diagnosis of anxiety disorder NOS and PTSD by history.  The Veteran reported losing memory recall every once in a while and feeling as if he was back in Vietnam for the past five or six years.  He stated that his emotional problems started after returning from Vietnam.  The Veteran denied depression, expansive mood, impulsiveness, panic/anxiety attacks, hopelessness, irritability, and aggression.  He reported intermittent nightmares when he first got back from Vietnam, but denied any recent history of nightmares.  He had a history of some intrusive memories when triggered, but currently only experienced intrusive memories once in a while.  He reported a history of being hypervigilant in certain situations and being easily startled.  On examination, it was noted the Veteran had difficulties on memory testing.  No diagnosis was provided.  The Veteran was referred for neuropsychological testing.

A September 2012 neuropsychological evaluation report shows the Veteran reported memory difficulties beginning about five years ago, with more recent changes in his short-term memory in the past year.  He had occasional word-finding difficulties, and felt he was losing his ability to spell.  His overall mood was better than in the past, but he acknowledged having some anxiety around his health problems.  He reported that he had never slept much (approximately three to five hours per night), but denied difficulties with sleep onset or maintenance.  The Veteran's responses on a self-report measure of depression were not suggestive of depression.  His responses on a measure assessing for symptoms of PTSD were very minimal for reexperiencing, avoidance, and hyperarousal.  His responses on a self-report measure of anxiety were indicative of minimal anxiety.  After extensive testing, the Veteran was found to meet criteria for a diagnosis of cognitive disorder NOS, given the difficulties observed in language and select aspects of executive functioning, and mild weakness in processing speed.

In September 2012, Dr. L.S. noted the Veteran carried a diagnosis of anxiety disorder NOS, PTSD by history, and cognitive disorder NOS by neuropsychological testing.  The Veteran  reported feeling "good" overall and denied sadness, depression, expansive mood, impulsiveness, anxiety, nightmares, hypervigilance, startling easily, and hopelessness.  He did report some intrusive memories intermittently when driving.  No diagnosis was provided.

At a second VA examination in December 2012, the examiner found the only symptoms the Veteran exhibited that could be related to PTSD were recurrent and distressing recollections of the traumatic event and memory loss.  The examiner determined the Veteran did not meet the criteria for a PTSD diagnosis, and had never met the full criteria for a diagnosis.  While noting that the May 2010 VA examiner diagnosed adjustment disorder with anxiety, the examiner opined that it was less likely than not proximately due to or the result of the service-connected diabetes.  The examiner found the Veteran no longer met the criteria for a diagnosis of adjustment disorder with anxiety and no longer was complaining about medical problems.  The examiner also noted that the September 2012 neuropsychiatric evaluation indicated that the Veteran had minimal anxiety.  It was the examiner's opinion that the Veteran met the criteria for a diagnosis of cognitive disorder NOS.

A January 2014 neuropsychology consultation report shows the Veteran reported that, since the last evaluation in 2012, events from his military career were "coming back" to him "often."  He was noticing a decline in his language skills.  His responses on a self-report measure of depression were not suggestive of depression.  His responses for symptoms of PTSD were very minimal for reexperiencing, avoidance, and hyperarousal.  His responses regarding anxiety were indicative of minimal anxiety.  After comprehensive testing, the Veteran was found to meet the DSM criteria for a diagnosis of mild neurocognitive disorder.  In terms of etiology, his significant difficulties in language, visuospatial abilities, and visual memory, coupled with the progressive nature of his decline, were suggestive of a neurodegenerative disease process, such as Alzheimer's disease.  

Neurology records from March 2014 through July 2015 show a diagnosis of mild cognitive impairment.

VA treatment records during the appeal period are silent for reports by the Veteran of specific concerns regarding his diabetes.  The records show his diabetes was well controlled on oral hypoglycemic medications and that there were no complications related to retinopathy, neuropathy, foot trouble, or renal impairment.  At a May 2010 VA examination, the Veteran reported intermittent erectile dysfunction beginning in 2008.  The examiner opined that the erectile dysfunction was most likely due to multiple factors, including diabetes, thyroid disease, hypertensive medications, enlarged prostate, and advancing age.  The Veteran was granted service connection for erectile dysfunction as part of the diabetic process by a March 2011 rating decision.  

The June 2016 VHA expert medical opinion shows the psychologist found the Veteran endorsed some symptoms of PTSD, specifically intermittent intrusive thoughts; but found his symptoms were not sufficient to support a PTSD diagnosis.  The physician noted the Veteran denied nightmares and considered his sleep to be satisfactory.  There was no avoidance of triggers or numbness due to his trauma.  While the Veteran reported being irritable and hypervigilant when he first came home from Vietnam, there was nothing significant now.  He functioned well in social situations and was involved in many civic organizations.  There was no evidence of feelings of detachment from others or activities due to trauma.  He denied impulsive and risky behaviors.  

With respect to Dr. J.K.'s diagnosis of PTSD, the physician regarded the July 2011 diagnosis as provisional and based on an assessment on that particular day, which was modified as further information and assessment was gathered.  The physician noted that, in the September 2011 note, Dr. J.K. indicated the Veteran may have been subclinical for PTSD, and acknowledged the need for further diagnostic clarification.  

The physician opined that the Veteran did meet the criteria for a diagnosis of an unspecified anxiety disorder; however, it was less likely than not related to his service, including combat.  The physician opined further that it was more likely than not that the anxiety was proximately due to the Veteran's service-connected diabetes with erectile dysfunction.  However, the physician also noted that the "Veteran has other medical problems including, thyroid disease, hypertension, enlarged prostate, memory problems, cognitive decline and advancing age that are also more likely to be contributing to his anxiety."  The Board sought a clarification.

In the June 2016 addendum opinion, the physician stated that, after further review, it was his opinion the Veteran's anxiety disorder was less likely than not due to his service-connected diabetes and erectile dysfunction.  The Veteran reported anxiety and worry associated with his health problems, memory, and language and cognitive difficulties.  The physician opined the anxiety was related to the Veteran's multiple medical problems, and specifically noted his preoccupation about the decrease in his platelet count.  The physician also noted that the Veteran's anxiety had increased with age.

With respect to the diagnosed mild neurocognitive disorder, the physician opined in the addendum opinion that it was less likely than not related to the Veteran's military service, including as due to combat and his service-connected diabetes and erectile dysfunction.  Rather, the physician opined it was more likely indicative of early onset of a cognitive disease.  The physician based his opinion in large part on the results of neuropsychological evaluations and the finding that the Veteran had vascular risk factors that could also be contributing to the mild neurocognitive disorder. 

Analysis

Because the Veteran engaged in combat with the enemy and the claimed PTSD stressors are consistent with the circumstances, conditions, or hardships of his service; his lay testimony alone establishes the occurrence of the claimed in-service stressors.  38 U.S.C.A. § 1154(b); see Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, the evidence is against finding that the Veteran has a current diagnosis of PTSD.  

Neither the May 2010; nor the December 2012 VA examiner; found the Veteran met the DSM criteria for a PTSD diagnosis.  The September 2011 biopsychosocial assessment performed by Ms. C.G. in the PTSD specialty clinic also showed the Veteran's symptoms failed to meet the criteria for a PTSD diagnosis.  While the Veteran was invited to attend PTSD 101 group, Ms. C.G. was clear that the Veteran was not formally part of the PTSD program and did not have a diagnosis of PTSD.  Ms. C.G. had the opportunity to meet with the Veteran individually and in PTSD 101 group from September 2011 through May 2012, and continually found the Veteran was subthreshold for PTSD.  While Dr. L.S. noted PTSD by history in July2012 and September 2012, he did not diagnosis the Veteran as having PTSD.  The comprehensive neuropsychology testing performed in September 2012 and January 2014 also failed to show the Veteran's symptoms meet the applicable criteria for a PTSD diagnosis.  Finally, the June 2016 VHA expert physician found the Veteran's symptoms were not sufficient to support a PTSD diagnosis.

The only practitioner to diagnose the Veteran as having PTSD was Dr. J.K. in July 2011.  However, the June 2016 expert physician found Dr. J.K.'s July 2011 diagnosis was a provisional diagnosis, in that she later indicated the Veteran may have been subclinical for PTSD and acknowledged the need for further diagnostic clarification.  Based in part on the results of the September 2011 biopsychosocial assessment, for which the Veteran was referred by Dr. J.K., and the neuropsychology testing performed in September 2012 and January 2014, the physician found the Veteran's symptoms did not meet the criteria for a PTSD diagnosis.  The physician conducted a detailed review of the claims file, had the benefit of testing performed subsequent to Dr. J.K.'s July 2011 diagnosis, and provided an adequate rationale for his opinion.  For these reasons, the Board finds the June 2016 expert physician's opinion that the Veteran does meet the criteria for a PTSD diagnosis to be of significantly great probative value than the diagnosis of PTSD by Dr. J.K.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the Board finds that the weight of the evidence shows the Veteran does not have a current diagnosis of PTSD.

With respect to the diagnosed acquired psychiatric disorders, which have been diagnosed as adjustment disorder with anxiety, anxiety disorder NOS, cognitive disorder NOS, and mild neurocognitive disorder, the Board finds they were not present in service or until many years after service, and were not shown to be related to the Veteran's military service, including as due to his combat service.

Service treatment records are negative for any evidence of diagnosis or treatment of an acquired psychiatric disorder.  There was only one, isolated complaint of anxiety on a medical history during service, and the Veteran reported that it was "seldom."  There were no further reports of anxiety during the Veteran's additional five years that he was in service.

The Veteran has not presented any evidence or contended that he sought treatment or any evaluation post service for an acquired psychiatric disorder until his May 2010 VA examination, which was about 27 years after his period of military service.  This 27-year period without complaints of psychiatric symptoms weighs against a claim that the Veteran's diagnosed acquired psychiatric disorders are related to his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The opinions of the June 2016 VHA expert physician are highly probative regarding the issues at hand.  He opined that the Veteran's anxiety disorder and mild neurocognitive disorder were not related to the Veteran's military service, including his combat service.  The examiner's rationale was based on an accurate history and was ultimately definitive.  The opinions are based upon a thorough review of the claims file and analysis of the Veteran's entire history.  Moreover, the examiner provided sufficient rationales for his opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the opinions by the physician that the Veteran's anxiety disorder and neurocognitive disorder are not directly related to his military service are afforded great probative value.  

As noted above, service connection also may be granted on a secondary basis for a disability that is caused or aggravated by service-connected disease.  The Veteran is service-connected for type II diabetes mellitus with erectile dysfunction.

The May 2010 VA examiner found the Veteran's anxiety was related to his preoccupation with his health and multiple medical problems, in particular a decrease in his platelet count.  The examiner evaluated the Veteran's erectile dysfunction and made no finding that it caused him anxiety.  Similarly, in September 2011, Ms. C.G. related the Veteran's anxiety to a preoccupation with a decrease in his platelet count.  VA treatment records in 2012 show the Veteran's main concern was with his decline in memory and cognitive function generally.  The January 2014 neuropsychology consultation shows the Veteran's cognitive disorder was suggestive of a neurodegenerative disease process, such as Alzheimer's disease.

The VHA expert physician initially opined in June 2016 that it was more likely than not that the anxiety was due to the Veteran's service-connected diabetes and erectile dysfunction and to his other medical problems.  However, in the June 2016 addendum opinion, the physician opinion the Veteran's anxiety disorder was less likely than not due to his service-connected diabetes and erectile dysfunction, and was related to his multiple medical problems.  

The Veteran's representative contends that the opinion relating the Veteran's anxiety to "multiple medical problems" would include his service-connected diabetes and its complications.  See June 2016 Informal Hearing Presentation.  The Board disagrees.  When the June 2016 addendum opinion is read as a whole, the Board finds that the physician's specific opinion that the Veteran's anxiety was not due to his diabetes and erectile dysfunction, indicates that the anxiety was related to his medical problems other than diabetes and erectile dysfunction.  

Moreover, such a reading of the opinion is consistent with the evidence of record.  To the extent the Veteran voiced specific concerns relating to his health, they related to his decrease in platelet count, impaired memory, difficulties with language and word finding, and intrusive memories.  The contemporaneous VA treatment records show no concerns relating to diabetes and that his diabetes was well controlled, without complications related to retinopathy, neuropathy, foot trouble, or renal impairment.  "Statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness."  See White v. Illinois, 502 U.S. 346, 356 (1992) 

As such, the most probative evidence shows that the Veteran's anxiety is not related to his service-connected diabetes and erectile dysfunction.  Additionally, the Board finds the opinion in the June 2016 addendum report that the Veteran's mild neurocognitive disorder is less likely than not related to his service-connected diabetes and erectile dysfunction to be highly probative, as the physician performed a comprehensive review of the claims file and provided an adequate rationale for his opinion.  Therefore, service connection on a secondary basis for the diagnosed acquired psychiatric disorders is not warranted.

Although the Veteran has stated that he has PTSD and that his anxiety and cognitive impairment are due to his military service and/or service-connected disability; it would take medical expertise to say that his symptoms meet the diagnostic criteria for PTSD or that his disabilities are due to specific causes.  The Veteran is a layperson and is not qualified to render such opinions.  See 38 C.F.R. § 3.159(a).  Unlike disabilities that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disorder is not readily apparent to lay observation; therefore, psychiatric diagnoses are generally the province of medical professionals.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Thus, the Board finds the Veteran is not competent to diagnose that he has PTSD or the onset or cause of his diagnosed acquired psychiatric disorders.

In sum, the Board finds the medical evidence shows that the Veteran does not have a current diagnosis of PTSD; accordingly, service connection for PTSD is denied.  As the Veteran's diagnosed acquired psychiatric disorders were not shown in service or until many years after discharge from service and have not been related to his active service, including as due to combat or his service-connected diabetes and erectile dysfunction, service connection for the diagnosed acquired psychiatric disorders is not warranted. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


